



Exhibit 10.40
cvshealth.jpg [cvshealth.jpg]


CVS HEALTH CORPORATION
RESTRICTED STOCK UNIT AGREEMENT - ANNUAL GRANT


GRANT DATE: [_____________]


1.
Pursuant and subject to the provisions of the 2017 Incentive Compensation Plan
of CVS Health Corporation (the “ICP”), on the date set forth above (the “Grant
Date”), CVS Health Corporation (the “Company”) has awarded and hereby evidences
the Restricted Stock Unit (“RSU”) award (the “Award”) to the person named below
(the “Participant”), subject to the terms and conditions set forth and
incorporated in this Restricted Stock Unit agreement (the “Agreement”). The ICP
is hereby made a part hereof and Participant agrees to be bound by all the
provisions of the ICP. Capitalized terms not otherwise defined herein shall have
the meaning assigned to such term(s) in the ICP. On the Grant Date specified
above, the Fair Market Value (the “FMV”), which is the Closing Price of the
Company’s common stock on the Grant Date, of each RSU equals [_____________].



Participant:
[_____________]
Employee ID:
[_____________]
RSUs (#):
[_____________]



2.
Each RSU represents a right to a future payment of one share (“Share”) of Common
Stock ($0.01 par value) of the Company, subject to required tax withholding.



3.
(a)    To the extent dividends are paid on Shares while the RSUs remain
outstanding, subject to Section 5(b), a cash amount equivalent to the dividends
paid (such cash amount, a “Dividend Equivalent”) with respect to the number of
Shares covered by the RSUs shall accrue. Any accrued Dividend Equivalent shall
be payable only upon vesting of the underlying RSUs. To the extent that the
underlying RSUs do not vest hereunder, any related accrued Dividend Equivalent
shall be forfeited.



(b)    Participant hereby agrees that the Company may withhold from the Dividend
Equivalents, referred to in Paragraph 3(a) above, amounts sufficient to satisfy
the applicable tax withholding in respect of such Dividend Equivalents.


4.
Subject to the terms and conditions of the ICP and this Agreement and subject to
Participant’s continued employment, Participant shall be entitled to receive
(and the Company shall deliver to Participant) (a) the Shares on the Vesting
Date set forth herein, or as soon as administratively practicable, but within 30
days thereafter, unless delivery of the Shares has been deferred in accordance
with Section 5 below (the date of such delivery of the Shares being hereafter
referred to as the “Settlement Date”) and (b) the Dividend Equivalents on the
Vesting Date(s) set forth herein, or as soon as administratively practicable but
within 30 days thereafter. The “Vesting Date,” except as otherwise provided in
Section 7, shall be the fourth anniversary of the Grant Date.



5.
(a)    In accordance with rules promulgated by the Management Planning and
Development Committee of the Board of Directors (the “Committee”), Participant,
to the extent eligible under the CVS Health Deferred Stock Compensation Plan,
may elect to defer delivery of Shares in settlement of RSUs covered by this
Agreement. Any such deferred delivery date elected by Participant shall become
the Settlement Date for purposes of this RSU Agreement.






--------------------------------------------------------------------------------









(b)    Notwithstanding Section 3(a), to the extent dividends are paid on such
deferred Shares following the Vesting Date and prior to the Settlement Date,
Participant shall be entitled to receive a number of additional deferred Shares
equal to: (x) the amount of dividend per Share as declared by the Company’s
Board of Directors on the Company’s common stock multiplied by (y) the number of
deferred Shares held by Participant on the record date of such dividend, divided
by (z) the FMV of a Share on such dividend payment date.


6.
On the Settlement Date the number of Shares to be delivered by the Company to
Participant shall be reduced by the smallest number of Shares having a FMV at
least equal to the dollar amount of federal, state and local tax withholding
required to be withheld by the Company with respect to such RSUs on such date.



7.
(a)     Except as provided in Paragraphs 7 (b) - (f) below, if, for any reason,
Participant’s employment with the Company and any subsidiary of the Company
terminates, all RSUs not then vested in accordance with Section 4 above shall be
immediately forfeited.



(a)In the event Participant’s employment with the Company and any subsidiary of
the Company terminates by reason of death, RSUs not then vested in accordance
with Section 4 will become immediately vested and the Vesting Date shall be the
date of death.


(b)In the event Participant’s employment with the Company and any subsidiary of
the Company terminates by reason of a “Qualified Retirement”, RSUs shall vest on
a pro-rata basis as of the Participant’s retirement date, which is the last day
that the Participant is employed by the Company and any subsidiary of the
Company, as follows: the total number of RSUs vesting as of the retirement date
shall be equal to (i) the number of RSUs granted on the Grant Date multiplied by
the following fraction: (A) the numerator shall be the whole number of months
elapsed as of the retirement date since the Grant Date and (B) the denominator
shall be forty-eight (48). For purposes of this calculation, the number of
months in the numerator in sub-section (A) above shall include any partial month
in which Participant has worked. For example, if the time elapsed between the
Grant Date and the retirement date is eight months and five days, the numerator
in sub-section (A) above shall be nine. “Qualified Retirement” shall mean
termination of employment on or after attainment of age fifty-five (55) with at
least ten (10) years of continuous service, or attainment of age sixty (60) with
at least five (5) years of continuous service, provided that:  (i) if
Participant elects to terminate his or her employment voluntarily, Participant
has provided the Company with at least twelve (12) months advance notice, in
accordance with the provisions of Section 10 below, of his or her retirement
date or such other term of advance notice as is determined by the Chief Human
Resources Officer of the Company; or (ii) if the Company elects to terminate
Participant’s employment, such termination is without cause. A Participant shall
also be deemed to have experienced a Qualified Retirement if the Company elects
to terminate Participant’s employment without Cause and Participant shall meet
the age and service requirement set forth above during the severance period set
forth in a severance agreement with the Company. In the event Participant’s
termination of employment qualifies as a Qualified Retirement and Participant
also enters into a severance agreement with the Company, the terms of this
Section 7(c) or the terms of Section 7(e), whichever provides for greater
benefits to Participant, shall be applied with respect to the vesting of RSUs
that are unvested as of the employment termination date. Any Shares represented
by the pro-rated RSUs that vest under this section shall settle on the
Settlement Date that would have applied under the original schedule set forth in
Section 4 of this RSU Agreement.


(d)        In the event Participant’s employment with the Company and any
subsidiary of the Company terminates by reason of total and permanent disability
(as defined in the Company’s Long-Term Disability Plan, or, if not defined in
such Plan, as defined by the Social Security Administration),  the RSUs shall
vest as of the employment termination date on a pro rata basis as follows:  the
total number of RSUs vested as of the termination date, which is the last date
that the Participant is employed by the Company and any subsidiary of the
Company, shall be equal to the number of RSUs granted on the Grant Date
multiplied by





--------------------------------------------------------------------------------





the following fraction:  (A) the numerator shall be the whole number of months
elapsed as of Participant’s termination date since the Grant Date and (B) the
denominator shall be forty-eight (48).  For purposes of this calculation, the
number of months in the numerator in sub-section (A) above shall include any
partial month in which Participant has worked.  For example, if the time elapsed
between the Grant Date and the termination date is eight months and five days,
the numerator in sub-section (A) above shall be nine.  Any Shares represented by
RSUs that vest under this section shall settle on the Settlement Date that would
have applied under the original schedule set forth in Section 4 of this RSU
Agreement.


(e)    In the event Participant’s employment with the Company and any subsidiary
of the Company terminates and Participant receives severance pay, RSUs not
vested at the time of Participant’s employment termination date but scheduled to
vest during the severance period specified in the agreement providing for
severance pay shall continue to vest during the severance period and settle in
accordance with the original schedule set forth in Section 4 of this RSU
Agreement. All RSUs not scheduled to vest during the specified severance period
shall be forfeited as of the last day of the Participant’s severance period. In
the event that Participant returns to employment with the Company or any
subsidiary prior to the expiration of the severance period specified in a
severance agreement with the Company, Participant shall be treated as if his or
her employment with the Company or any subsidiary of the Company had continued
through the severance period for purposes of determining eligibility for
continued vesting. In the event Participant’s termination of employment
qualifies as a Qualified Retirement the terms of this Section 7(e) or the terms
of Section 7(c), whichever provides for greater benefits to Participant, shall
be applied with respect to the vesting of RSUs that are unvested as of the
employment termination date. During any severance period, Participant is
eligible to accrue Dividend Equivalents on outstanding RSUs as described in
Paragraph 3(a) above.


(f)    Notwithstanding the above, (i) the provisions of Section 10 of the ICP
shall apply in the event of a Change in Control (as defined in such Section 10)
and (ii) the provisions of Section 7(e)(iv) of the ICP shall apply.


(g)    For purposes of this Section 7, transfer of Participant’s employment from
the Company to a subsidiary of the Company, transfer among or between
subsidiaries of the Company, or transfer from a subsidiary of the Company to the
Company shall not be treated as a termination of employment.
(h)    Participant will be responsible for any applicable withholding or other
taxes that may become due as a result of RSUs that vest as of Participant’s
employment termination date or thereafter.


8.
An RSU does not represent an equity interest in the Company and carries no
voting rights. Participant shall have no rights of a shareholder with respect to
the RSUs until the Shares have been delivered to Participant.



9.
Neither the execution and delivery hereof nor the granting of the Award
evidenced hereby shall constitute or be evidence of any agreement or
understanding, express or implied, on the part of the Company or its
subsidiaries to employ Participant for any specific period.



10.
Any notice required to be given hereunder to the Company shall be in writing. If
by regular mail, any required notice shall be addressed to: CVS Health
Corporation, Attention: Senior Director, Executive Compensation, One CVS Drive,
Woonsocket, RI 02895. If by electronic mail, any notice required shall be sent
to: equityadministration@cvshealth.com, with “Retirement Notice” in the subject
line. Any notice required to be given hereunder to Participant shall be
addressed to such Participant at the address shown on the records of the
Company, subject to the right of either party hereafter to designate, in
writing, to the other, some other address.



11.
All decisions and interpretations made by the Board of Directors or the
Committee with regard to any question arising hereunder or under the ICP shall
be binding and conclusive on all persons. In the event of any inconsistency
between the terms hereof and the provisions of the ICP, the ICP shall govern.








--------------------------------------------------------------------------------





12.
The award of RSUs pursuant to this Agreement is expressly subject to and
contingent upon the requirement that the Participant shall have fully executed
and delivered to the Company the Restrictive Covenant Agreement, that may be
required and provided by the Company. The applicable agreement containing the
restrictive covenants that the Company may require in connection with this award
is hereafter referred to as the “Restrictive Covenant Agreement”. 



If the Company intends to require Participant to execute and deliver a new
Restrictive Covenant Agreement in connection with the grant hereunder, the
Company shall provide such new Restrictive Covenant Agreement to Participant and
Participant agrees to execute and deliver such new Restrictive Covenant
Agreement by the deadline set forth by the Company.  If Participant is currently
subject to a Restrictive Covenant Agreement and the Company does not require
Participant to execute and deliver a new Restrictive Covenant Agreement, then by
accepting the award of RSUs, pursuant to this Agreement. Participant affirms his
or her Restrictive Covenant Agreement and intent to be bound by the restrictions
in the Restrictive Covenant Agreement and to comply with all of its provisions. 


Participant agrees that failure to execute and return the new Restrictive
Covenant Agreement, if required, by the deadline set forth by the Company shall
result in the immediate and irrevocable forfeiture of the RSU Award hereunder
and any right to receive dividend equivalents or Shares with respect thereto. 
Further, if Participant violates any provision of the applicable Restrictive
Covenant Agreement, any unvested RSUs will be immediately and irrevocably
forfeited, and no payment of any kind, including Dividend Equivalents or Shares,
shall be payable with respect thereto.  This Section shall not constitute the
Company’s exclusive remedy for Participant’s violation of the Restrictive
Covenant Agreement. The Company reserves all rights to seek all available legal
or equitable remedies in the event of Participant’s violation or threatened
violation of the Restrictive Covenant Agreement, including injunctive relief.


13.
By accepting this Award, Participant acknowledges that a copy of the ICP has
been made available by the Company for Participant’s reference and agrees to be
bound by the terms and conditions set forth in this Agreement and the ICP as in
effect from time to time.



14.
By accepting this Award, Participant further acknowledges that the Federal
securities laws and/or Company’s policies regarding trading in its securities
may limit or restrict Participant’s right to trade Shares, including without
limitation, sales of Shares acquired in connection with RSUs. Participant agrees
to comply with such Federal securities law requirements and Company policies, as
such laws and policies may be amended from time to time.



15.
The Company intends that this Agreement not violate any applicable provision of,
or result in any additional tax or penalty under, Section 409A of the Internal
Revenue Code of 1986 (the “Code”), as amended, and that to the extent any
provisions of this Agreement do not comply with Code Section 409A the Company
will make such changes in order to comply with Code Section 409A to the extent
it considers reasonable. In all events, the provisions of CVS Health
Corporation’s 409A Universal Definitions Document are hereby incorporated by
reference and to the extent required to avoid a violation of the applicable
rules under Section 409A by reason of Section 409A(a)(2)(B)(i) of the Code,
payment of any amounts subject to Section 409A of the Code shall be delayed
until the first business day of the seventh month immediately following the
employment termination date. For purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment, references to the “termination of employment” (and
corollary terms) shall be construed to refer to “separation from service”
(within the meaning of Treas. Reg. Section 1.409A-1(h)). Notwithstanding the
foregoing, the Company makes no representations as to the tax treatment or
consequences of any payment made hereunder, and Participant, by accepting this
Award, acknowledges that Participant shall be solely responsible for same.



16.
The Award subject to this RSU Agreement under the ICP shall be subject to the
terms of the Company’s Recoupment Policy as it exists from time to time, which
may require the Participant to immediately repay






--------------------------------------------------------------------------------





to the Company the value of any pre-tax economic benefit that he or she may
derive from the Award. By accepting this Award, Participant acknowledges that
the Company’s Recoupment Policy has been made available for the Participant’s
reference.


17.
This Agreement shall be governed by the laws of Delaware, without giving effect
to its choice of law provisions.



18.
This Agreement shall be fully effective only upon the Participant’s formal
acceptance of the terms and conditions set forth above as required by the
Company.





By:    /s/ Lisa G. Bisaccia
Executive Vice President, Chief Human Resources Officer
CVS Health Corporation



